


110 HR 5978 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2008-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5978
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2008
			Mr. Hall of New York
			 (for himself and Mr. Kuhl of New York)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 76 Brookside Avenue in Chester, New York, as the 1st
		  Lieutenant Louis Allen Post Office.
	
	
		1.1st Lieutenant Louis Allen
			 Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 76 Brookside Avenue in Chester, New York, shall be known and
			 designated as the 1st Lieutenant Louis Allen Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the 1st
			 Lieutenant Louis Allen Post Office.
			
